STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   March 10, 2016
               Plaintiff-Appellee,

v                                                                  No. 322820
                                                                   Livingston Circuit Court
DENNIS KEITH TOWNE,                                                LC No. 12-020831-FH

               Defendant-Appellant.


Before: SERVITTO, P.J., and GADOLA and O’BRIEN, JJ.

PER CURIAM.

       Defendant, Dennis Keith Towne, pleaded guilty to manufacturing marijuana, MCL
333.7401(2)(d)(iii), and was sentenced to two days in jail, with credit for two days served, and
one year of probation. We denied defendant’s application for leave to appeal, People v Towne,
unpublished order of the Court of Appeals, entered September 17, 2014 (Docket No. 322820),
and defendant thereafter applied for leave to appeal before our Supreme Court, which remanded
this matter for consideration as on leave granted, People v Towne, 497 Mich. 1026; 863 NW2d 57
(2015). We now affirm.

                                      I. BACKGROUND

        On December 15, 2011, Michigan State Police (MSP) Trooper Joseph Allen Pendergraff
went to defendant’s residence to execute an arrest warrant for defendant’s son, Richard Keith
Towne. While, according to defendant, Richard did not live at the residence, Pendergraff had
learned a variety of information, including the fact that there was a vehicle at defendant’s
residence that was registered in Richard’s name, the fact that Richard received mail at the
residence, and other similar information, that led him to believe that Richard was, in fact,
residing at defendant’s residence on and before that date. Pendergraff, accompanied by MSP
Trooper Adam Henderson, approached the residence’s front door, knocked, was greeted by
defendant, and asked to search the residence to find and arrest Richard. During Pendergraff’s
and Henderson’s interactions with defendant, MSP Troopers Matthew Keller and Michael Sura
approached the back of the residence in hopes of preventing Richard from escaping.

       As defendant opened the door, he did so “just enough to slide out and then . . . closed the
door immediately behind him” before greeting the troopers. This odd behavior, coupled with the
information described above, led Pendergraff to believe that Richard was, indeed, in defendant’s
residence. Pendergraff also learned that a second vehicle at defendant’s residence was also
                                               -1-
registered in Richard’s name during the conversation. Eventually, Pendergraff asked permission
to enter defendant’s residence, and defendant denied that request. In light of defendant’s odd
behavior as well as the additional information described above, Pendergraff believed that
Richard was in the residence and that there was probable cause to search the residence.
Pendergraff and Sura then left the residence to obtain a search warrant for Richard in defendant’s
residence. Keller and Henderson, however, remained near the residence to be available in the
event that Richard attempted to flee.

         Specifically, Henderson walked to and stood approximately “20 yards, 25 yards” from
the residence, “ten twenty feet” from a pool located on defendant’s property, and “[l]iterally right
on the tree line” “almost in the forest” while observing defendant’s residence. After remaining
in this location for approximately 45 or 50 minutes, Henderson observed what he described as an
“overwhelming” and “extensive amount of smoke coming out of the chimney[.]” He explained
that the smoke smelled of an “extremely excess amount of freshly burned marijuana.” Through
the residence’s many uncovered windows, he also observed the living room area of the residence
“getting brighter and brighter” “from a fire.” He testified that the fire “illuminated not only the
whole [living] room, but the kitchen portion, the hallway, it was extremely intense.” As the
rooms grew brighter Henderson continued, “more smoke came out of the chimney” and “you
could actually see sparks coming out of the chimney.” According to Henderson, he had “never
had a scent of marijuana be so overwhelmingly strong” in his 13-year career.

        Fearing that individuals in the residence were attempting to destroy evidence, i.e.,
burning marijuana, the troopers approached the back of the residence and, through the uncovered
windows, saw defendant “literally shoveling . . . handfuls of marijuana from a plastic tote . . .
onto the fire.” Henderson and Keller contacted Pendergraff, and all agreed that they should enter
the residence to secure the evidence that was being destroyed. Henderson and Keller did so, first
securing the residence to ensure that they were not ambushed by defendant, defendant’s wife, or
Richard, and, second, securing the unburned marijuana. In light of these developments,
Pendergraff instead sought and obtained a marijuana-related search warrant. The troopers
executed the same and found “a total of 75 growing marijuana plants” and numerous “bags of
marijuana” that “weighed 9.04 pounds.” Defendant was thereafter charged with one count of
manufacturing marijuana. He moved both before the district court and circuit court to suppress
the marijuana evidence and dismiss the case on Fourth Amendment grounds, but his motions
were denied. Thereafter, he pleaded guilty, expressly preserving his Fourth Amendment
challenge, and was sentenced as described above. This appeal followed.

       On appeal, defendant argues that the circuit court erred in denying his motions to
suppress and dismiss because the evidence was obtained in violation of the Fourth Amendment.
We disagree.

                                     II. APPLICABLE LAW

                                  A. STANDARD OF REVIEW

        A circuit court’s factual findings at a suppression hearing are reviewed for clear error, but
its application of the underlying law and ultimate decision are reviewed de novo. People v
Slaughter, 489 Mich. 302, 310; 803 NW2d 171 (2011).

                                                -2-
                      B. THE FOURTH AMENDMENT’S PROTECTIONS

        “The Fourth Amendment protects people from unreasonable searches and seizures.”
People v Frohriep, 247 Mich. App. 692, 699; 637 NW2d 562 (2001); see US Const, Am IV;
Const 1963, art 1, § 11. Therefore, “in any given Fourth Amendment case, there are two general
inquiries to be made: whether a “search . . . occurred, and if so, whether that search or seizure
was unreasonable.” People v Frederick, ___ Mich App ___; ___ NW2d ___ (Docket Nos.
323642, 323643) issued December 8, 2015, slip op at 3. A search occurs if the government
intrudes upon an area where a person has a “reasonable expectation of privacy.” United States v
Jones, ___ US ___; 132 S. Ct. 945, 950; 181 L. Ed. 2d 911 (2012); People v Whalen, 390 Mich.
672, 677; 213 NW2d 116 (1973). Undisputedly, a search eventually occurred in this case.
Whether it was reasonable, however, presents a different question.

        “The lawfulness of a search . . . depends on its reasonableness.” People v Beuschlein,
245 Mich. App. 744, 749; 630 NW2d 921 (2001). As a general rule, searches conducted with a
warrant are reasonable, and warrantless searches are unreasonable. Id.; US Const, Am IV. This
general rule has its exceptions, however. A warrantless search may be reasonable if law
enforcement has both probable cause for the search and an exception to the warrant requirement
applies. Kirk v Louisiana, 536 U.S. 635, 638; 122 S. Ct. 2458; 153 L. Ed. 2d 599 (2002); People v
Brzezinski, 243 Mich. App. 431, 433; 622 NW2d 528 (2000). Probable cause exists if, at the time
of the search, “facts and circumstances [would] warrant a reasonably prudent person to believe
that a crime has been committed and that the evidence sought will be found in [the searched]
place.” Brzezinski, 243 Mich. App. at 433. While there are several exceptions to the warrant
requirement, the most pertinent for purposes of this appeal is the “plain view” exception.

         Typically, a person has a reasonable expectation of privacy in their own home. People v
Custer (On Remand), 248 Mich. App. 552, 561-562; 640 NW2d 576 (2001). However, under the
plain view exception, “[w]hat a person knowingly exposes to the public, even in his own
home . . . is not a subject of Fourth Amendment protection.” Katz v United States, 389 U.S. 347,
351; 88 S. Ct. 507; 19 L. Ed. 2d 576 (1976). The same is true for the area surrounding a person’s
home. Courts distinguish between private areas surrounding the home, known as “curtilage,”
and public areas surrounding the home, known as “open fields.” United States v Dunn, 480 U.S.
294, 300; 107 S. Ct. 1134; 94 L. Ed. 2d 326 (1987). An intrusion into a person’s curtilage can be a
search; an intrusion into an open field, however, cannot. Id. In distinguishing between a
person’s curtilage and a person’s open field, the “primary inquiry is whether ‘the area harbors the
intimate activity associated with the sanctity of . . . [the] home and the privacies of life.’ ”
People v Powell, 477 Mich. 860, 861; 721 NW2d 180 (2006), quoting Dunn, 480 U.S. at 300
(alteration by Powell Court).

       At “ ‘most homes, the boundaries of the curtilage will be clearly marked; and the
conception defining the curtilage . . . is a familiar one easily understood from our daily
experience.’ ” Dunn, 480 U.S. at 302, quoting Oliver v United States, 466 U.S. 170, 182 n 12; 104
S. Ct. 1735; 80 L. Ed. 2d 214 (1984). When it is not, courts balance four factors to differentiate
between curtilage and an open field: (a) the proximity of the area at issue to the home, (b)
whether the area at issue is within an enclosure surrounding the home, (c) the nature of the uses
to which the area at issue is put, and (d) the steps taken by the resident to protect the area at issue


                                                 -3-
from the observation of others. Id. at 301-303; see also Powell, 477 Mich. at 861; 721 NW2d at
180-181 (applying the four-factor Dunn test).

        Law enforcement can seize items within plain view if (1) “the evidence is obviously
incriminatory” and (2) “the officer is lawfully in the position” where he or she views the
obviously incriminatory evidence. People v Galloway, 259 Mich. App. 634, 639; 675 NW2d 883
(2003). Despite the plain view exception’s name, physical view of incriminatory evidence is not
required; rather, an officer must merely be able to perceive the incriminatory evidence with one
of his or her senses. We allow officers to seize items that can be plainly smelled, People v
Kazmierczak, 461 Mich. 411, 421-422; 605 NW2d 667 (2000), or plainly felt, People v
Champion, 452 Mich. 92, 105; 549 NW2d 849 (1996). But, if the officer is not lawfully present
when perceiving the incriminatory evidence, the plain view exception does not apply. Galloway,
259 Mich. App. at 639. For example, in Galloway, the plain view exception did not apply when
the police had exceeded the permissible scope of their knock and talk and entered defendant’s
backyard in violation of the defendant’s Fourth Amendment rights. Id. at 640.

         If evidence is seized as the result of an unconstitutional search, the evidence may be
suppressed under the “exclusionary rule,” a “ ‘judicially created remedy designed to safeguard
against future violations of Fourth Amendment rights through the rule’s general deterrent
effect.’ ” People v Reese, 281 Mich. App. 290, 295; 761 NW2d 405 (2008), quoting Arizona v
Evans, 514 U.S. 1, 10; 115 S. Ct. 1185; 131 L. Ed. 2d 34 (1995). “For that reason,” the exclusionary
rule applies only to “those instances where its remedial objectives are thought most efficaciously
served.” Id. (citation and internal quotation marks omitted). That is, not all evidence is
suppressed “simply because it would not have come to light but for the illegal actions of the
police.” Id. (citation and internal quotation marks omitted). “[W]hether the evidence must be
suppressed depends on whether the evidence was discovered through exploitation of that
illegality” or by “sufficiently distinguishable” means. Id. at 295-296 (citation and internal
quotation marks omitted).

                                       III. APPLICATION

        On appeal, defendant argues that Sura’s and Keller’s actions, i.e., walking to the back of
his residence during the knock and talk, violated his Fourth Amendment rights. Therefore, he
claims, the marijuana evidence subsequently found in his residence should be suppressed and
this case should be dismissed. We disagree for one fundamental reason—Sura’s and Keller’s
actions did not lead to the recovery of any evidence. Thus, the exclusionary rule is inapplicable.
Reese, 281 Mich. App. at 295-296. While it is true that, after Sura and Pendergraff left the
residence, Keller eventually detected the odor of marijuana, smelling marijuana from his patrol
vehicle in front of the residence 45 or 50 minutes later, that had absolutely nothing to do with his
walking to the back of defendant’s residence allegedly in violation of defendant’s constitutional
rights. Stated differently, we simply cannot conclude that, but for Sura and Keller walking to the
back of defendant’s residence during the knock and talk, the marijuana would not have been
obtained. Id. at 295. Rather, the marijuana was ultimately uncovered by “sufficiently
distinguishable” means and, therefore, need not be suppressed. Id. (citation and internal
quotation marks omitted).



                                                -4-
        Defendant also argues that Henderson’s actions, i.e., walking to and observing his
residence from the tree line, violated his Fourth Amendment rights. Therefore, he claims again,
the marijuana evidence subsequently found in his residence should be suppressed and this case
should be dismissed. Again, we disagree. Defendant’s argument rests solely upon his erroneous
assumption that Henderson was in the private curtilage of his residence. The record reflects that
he was not. As stated above, warrantless searches are reasonable if both probable cause for the
search and an exception to the warrant requirement exist. Kirk, 536 U.S. at 638; Brzezinski, 243
Mich. App. at 433. Here, when Henderson and Keller entered the residence, a reasonably prudent
person would have believed that a crime was being committed and that the evidence sought
would be found in the place searched. Brezezkinski, 243 Mich. App. at 433. Henderson observed
an “overwhelming” and “extensive” amount of smoke that smelled like an “extremely excess
amount of freshly burned marijuana” as well as watched defendant “shovel[]” marijuana into the
fire. Thus, probable cause existed. Consequently, the issue we are faced with is whether the
requisites for application of the plain view exception also existed.

        Again, law enforcement may seize evidence that is in plain view if (1) “the evidence is
obviously incriminatory” and (2) “the officer is lawfully in the position” where he or she views
the obviously incriminatory evidence. Galloway, 259 Mich. App. at 639. At issue in this case is
whether Henderson was lawfully present when he smelled the “overwhelming” and “extensive”
amounts of marijuana smoke leaving the residence’s chimney.            The record includes quite a
bit of detail about defendant’s property. It reflects that his residence sits in the middle of a
wooded five-acre parcel. The residence itself is not enclosed by any type of manmade boundary.
Instead, natural trees, as well as a handful of planted trees, surround the residence. Thus, we find
it helpful to balance the four factors set forth in Dunn: (1) the proximity of Henderson’s location
to the residence, (2) whether Henderson’s location was within an enclosure surrounding the
residence, (3) the nature of the uses to which Henderson’s location is put, and (4) the steps taken
by defendant to protect Henderson’s location from observation by people passing by. 480 U.S. at
301-303. Doing so, we conclude that Henderson did not invade the curtilage of defendant’s
residence.

         Henderson’s preliminary examination testimony reflects that he walked along the south
and east sides of defendant’s residence. Defendant claimed to have planted trees for privacy
purposes in or near these areas. While defendant and his wife also testified that their pool, deck,
fire pit, and river were located somewhat near the path that Henderson may have taken or the
location that he stood in, Henderson testified that a significant distance, between ten and 20 feet,
existed between him and these manmade structures. Henderson further testified that he was 20
to 25 yards from the residence itself. While this distance may not have exceeded the distances
discussed in other cases, see Oliver, 466 U.S. at 182; see also Dunn, 480 U.S. at 301-303, there is
no bright-line distance required. Henderson specifically testified that he was “right on the tree
line,” “almost in the forest,” and next to 100-foot-tall trees. This is consistent with the circuit
court’s finding that the officers were “on the edge, outer edge of the property.” While
defendant’s wife attempted to refute such a conclusion, the record is clear in that neither she nor
defendant actually saw where Henderson was located. Furthermore, she essentially described
Henderson as being “within feet” or near areas that she labeled as private, not actually in the
private areas. Powell, 477 Mich. at 861. Thus, her testimony also supports a conclusion that
Henderson was in an open field, albeit perhaps somewhat near what may be considered curtilage.
Furthermore, to the extent Henderson’s testimony about his location was in conflict with

                                                -5-
defendant’s or defendant’s wife’s, we defer to the circuit court’s credibility determination
resolving those conflicts. People v Sexton (After Remand), 461 Mich. 746, 752; 609 NW2d 822
(2000). Thus, because we conclude that Henderson did not invade the curtilage of defendant’s
residence, the plain view exception applies, and defendant’s Fourth Amendment rights were not
violated.

                                    IV. CONCLUSION

       In sum, we conclude that the circuit court correctly denied defendant’s motions to
suppress and dismiss because the evidence was obtained constitutionally under the plain view
exception. Consequently, we need not address whether exigent circumstances also supported the
search. We therefore affirm defendant’s conviction and sentence.

       Affirmed.

                                                         /s/ Deborah A. Servitto
                                                         /s/ Michael F. Gadola
                                                         /s/ Colleen A. O’Brien




                                             -6-